Citation Nr: 1036022	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  04-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1. Entitlement to an initial disability rating in excess of 10 
percent for a seizure disorder (to include a balance disorder as 
secondary to the seizure disorder). 

2. Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to April 1963.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 by the Department of Veterans Affairs 
(VA), St. Louis, Missouri, Regional Office (RO). 

The issue of entitlement to a compensable rating for a 
skin condition has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to TDIU and entitlement to a separate 
rating for a balance disorder (as secondary to the service-
connected seizure disorder) are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the service-connected 
seizure disorder is shown to be productive of a disability 
picture more nearly approximated by 9 to 10 minor seizures 
weekly, on average, including nocturnal seizures. 




CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
throughout the entire period on appeal, the criteria for the 
assignment of a 60 percent disability rating, but not higher, for 
the service-connected seizure disorder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8911 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is required for this claims.

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's service medical records, as well as his 
private and VA treatment records.  Also, in July 2003 and May 
2007, he was afforded formal VA examinations.  The Board finds 
that no additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App 119 (1999).  

The Veteran's service-connected seizure disorder has been rated 
under Diagnostic Code 8910.  Under this Code (and Diagnostic 
Codes, 8911, 8912, 8913, and 8914) and the General Rating Formula 
for Major and Minor Epileptic Seizures, a 10 percent rating is 
assigned for a confirmed diagnosis of epilepsy with a history of 
seizures.  A 20 percent rating is assigned when there is at least 
1 major seizure in the last 2 years, or at least 2 minor seizures 
in the last 6 months.  When there is at least 1 major seizure in 
the last 6 months or 2 in the last year, or averaging at least 5 
to 8 minor seizures weekly warrants a 40 percent rating.  A 60 
percent rating is warranted when the disability averages at least 
1 major seizure in 4 months over the last year, or 9 to 10 minor 
seizures per week.  An 80 percent rating is assigned when the 
disability averages at least 1 major seizure in 3 months over the 
last year, or more than 10 minor seizures weekly.  Finally, a 100 
percent rating is warranted when the disability averages at least 
1 major seizure per month over the last year.  38 C.F.R. § 
4.124a, Diagnostic Code 8911.  

A major seizure is characterized by the generalized tonic- clonic 
convulsion with unconsciousness.  

A minor seizure consists of a brief interruption in consciousness 
or conscious control associated with staring or rhythmic blinking 
of the eyes or nodding of the head ("pure" petit mal), or sudden 
jerking movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  38 C.F.R. § 
4.124a, Notes (1) and (2).  Where continuous medication is 
required to control the epilepsy, 10 percent is the minimum 
evaluation.  

Analysis

In a July 2003 rating decision, the RO granted service connection 
for a seizure disorder and assigned a 10 percent rating effective 
March 21, 2002.  The Veteran filed a timely Notice of 
Disagreement with the assignment of the initial 10 percent rating 
and the current appeal ensued.  

The Veteran essentially contends that the symptomatology 
associated with his seizure disorder presents a greater degree of 
impairment that the currently assigned evaluation would indicate.  
While he acknowledges that his seizure disorder is well-
controlled with medication and that he no longer suffers from 
grand mal seizures, he contends that he experiences at least four 
minor seizures per week, and sometimes up to 4 per day.  
Accordingly, he believes that a 60 percent rating, at the very 
least, is warranted under the General Rating Formula For Major 
and Minor Seizures. 

In July 2003, the Veteran underwent and C & P examination for 
evaluation of his seizure disorder.  He reported that his last 
major seizure occurred in 1990, but that he continued to 
experience loss of balance due to his seizure disorder.  Current 
medications included Dilantin and Tegretol.  

A September 2003 letter from the Veteran indicated that he was 
suffering from "mini" seizures, lasting 2 to 3 seconds in 
duration.  

In his October 2004 substantive appeal, the Veteran again 
complained of minor seizures, occurring at least four times per 
week.  He noted that the July 2003 VA examiner failed to inquire 
about his "mini" seizures and that no testing was performed to 
support his claim.  

An August 2004 letter from the Veteran's wife indicated that 
while his major seizures were controlled, he continued to suffer 
from mini-seizures and loss of balance.  

At his September 2005 Travel Board hearing, the Veteran and his 
wife testified that he continued to experience minor seizures on 
a daily basis.  These were manifested by loss of grip, transient 
loss of consciousness, abnormal thinking, and memory loss.  His 
wife stated that he experienced minor seizures one to three times 
per day.  

A May 2007 VA examination report indicates that the Veteran had 
not had a "full" seizure (major) in over 10 years.  However, he 
continued to report that he suffered from mini-seizures, 
occurring about four times a day and lasting several seconds.  He 
stated that they lasted long enough for him to spill a cup of 
coffee, etc.  The pertinent diagnosis was seizure disorder, with 
the Veteran experiencing petite mal type seizures as described.  

A May 2007 Social and Industry Survey report indicates that the 
Veteran has had severe memory problems since suffering from major 
seizures in the 1990's.  He reported that he continued to suffer 
from "nocturnal" mini-seizures; his wife described daily 
tremors and memory loss.  She also stated that he was unable to 
manage his medication and finances, and that she is not able to 
leave him unattended.  

Based on the foregoing, the Board finds that the Veteran's 
disability picture more nearly approximates the criteria for a 
rating of 60 percent rating under Diagnostic Code 8911 (petit 
mal).  Again, according to the definitions provided by the rating 
code, the Veteran's described episodes are characteristic of 
minor, or petit mal seizures.  In this regard, the evidence 
outlined above clearly indicates that the Veteran no longer 
suffers from grand mal seizures, and therefore, a rating pursuant 
to DC 8910 (under which he was previously rated by the RO) would 
not be appropriate here.  

Pursuant to DC 8911, a 60 percent rating is assigned when a 
Veteran averages 9 to 10 minor seizures weekly.  Although the 
Veteran has reported instances where he has experienced 4 minor 
seizures in one day, overall, the evidence shows that such 
episodes occur on average four times per week (See October 2004 
substantive appeal ), up to one to three times per day (See 
Hearing Testimony).  As the Veteran and his wife are competent to 
report such observable manifestations of his disability, and as 
the medical evidence confirms the presence of petit mal seizures, 
the Board finds that affording the Veteran the benefit of the 
doubt, a 60 percent rating is warranted for the service-connected 
seizure disorder.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Noting that the Veteran approximates the criteria for a 60 
percent rating, the Board points out that the criteria for a 
rating higher than 60 percent are neither approximated nor met 
during the period on appeal.  There is no medical evidence 
showing that the Veteran averages more than 10 minor seizures 
weekly nor does the evidence show that he has experienced any 
major seizures as defined by the rating code during the period on 
appeal.  Again, the Veteran has not suffered from a grand mal 
seizure since 1990 and the medical evidence shows that they have 
been well-controlled through medication since that time.  
Moreover, the lay evidence, including the Veteran's wife's 
testimony, indicates that the minor seizures average one to, 
sometimes, three per day.  In light of the foregoing, a rating 
higher than 60 percent for seizure disorder is not warranted 
here.   


ORDER

An initial increased evaluation of 60 percent, but not higher, 
for the service-connected seizure disorder is granted, subject to 
the regulations controlling disbursement of VA monetary benefits.


REMAND

Vestibular Disorder (Balance Disorder) as Secondary to 
Service-Connected Seizure Disorder 

Of note is that the Veteran has also been diagnosed with a mild 
balance disorder that has been associated with his service-
connected seizure disorder. See July 2003 VA Examination.  In 
this regard, the Board acknowledges that a Veteran must be 
compensated for all manifestations of a disability to the extent 
authorized under regulations, subject to 38 C.F.R. § 4.14, which 
precludes pyramiding, or the evaluation of a disability under 
several Diagnostic Codes.  

As the Diagnostic Codes pertaining to seizures (Diagnostic Codes 
8910, 8911, and 8914) do not include criteria pertaining to a 
balance disorder, entitlement to an evaluation under another 
Diagnostic Code, namely DC 6204, for peripheral vestibular 
disorder ( i.e., a balance disability), must be considered, as 
noted in the Board's February 2007 remand.  At that time, the 
Veteran's claim was remanded, in part, for a VA examination to 
assess the severity of the seizure disorder and of the mild 
balance disorder secondary to his service-connected seizure 
disorder.  In the remand directives, the VA examiner was 
specifically asked to provide an opinion as to whether the 
manifestations of the balance disorder included dizziness alone 
or dizziness in addition to staggering (see Diagnostic Code 
6204).  Also, as the July 2003 VA examiner indicated that the 
Veteran had been unable to work since 1990 due to the balance 
disorder caused by his seizure disorder, the examiner was asked 
to provide an opinion concerning the impact of the service-
connected seizure disability (and any related balance disability) 
on the Veteran's ability to work at any occupation for which he 
was qualified.  

In May 2007 the Veteran underwent a C & P examination for 
evaluation of his seizure disorder.  At that time, the Veteran 
reported that he experienced mini-seizures approximately four 
times per day, lasting seconds.  The examiner diagnosed seizure 
disorder (petite mal type), but entirely failed to address the 
balance disorder.  He also failed to express an opinion as to the 
impact of the seizure disability on employment.  

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand orders. Stegall v. West, 
11 Vet. App. 268, 271 (1998). As the RO has not complied with the 
February 2007 remand instructions, a further remand is necessary 
to obtain the appropriate VA examinations/opinions.  

The Board is aware that the RO attempted to schedule a VA 
examination in May 2009, and was advised that the request for 
examination was cancelled at the Veteran's wife's request (as he 
could not attend appointments due to his physical condition).  
However, an examination is essential for the proper adjudication 
of this matter; therefore, if at all possible, alternative 
arrangements must be made for the Veteran to be examined, such as 
a domicile visit by a VA or fee basis care-provider or, if the 
Veteran resides in a nursing home (which appears to the case 
here) or domiciliary, an examination by a qualified medical 
professional at such facility.

Lastly, it is noted that the Veteran apparently currently resides 
at the [redacted].  Although the 
Veteran has provided the appropriate release of information form 
(VA Form 21-4142) for this medical facility, it does not appear 
that any steps were taken by the RO to obtain these current 
treatment records.  These records should be obtained upon remand; 
this is especially so if alternate VA examination arrangements 
cannot be made.  

The record further shows that the Veteran was hospitalized at the 
Freeman Hospital in 2008 for decrease in level of consciousness.  
Upon remand, the RO should also attempt to obtain all copies of 
treatment records from this medical facility.  

Additional Considerations - TDIU

When evidence of unemployability is submitted during the course 
of an appeal from an assigned disability rating, a claim for 
entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU) will be considered "part and parcel" of the claim for 
benefits for the underlying disability.  In such cases, a request 
for a TDIU is not a separate "claim" for benefits but, rather, is 
an attempt to obtain an appropriate disability rating, either as 
part of the initial adjudication of a claim or as part of a claim 
for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more. 
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are 
not met, the Veteran's claim may still be referred to the 
Director, Compensation and Pension Service for an extraschedular 
rating, when the evidence of record shows that Veteran is "unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities." 38 C.F.R. § 4.16(b).

In the present case, the Veteran underwent a C & P examination in 
July 2003 at which time he reported that he had not been able to 
work since 1990 due to the balance/seizure disorder.  Pursuant to 
the Board's February 2007 remand, an Economic and Social Survey 
was performed.  At the time of the February 2008 Survey, the 
Veteran reported that the seizures, which he began experiencing 
in 1963, limited his choices in various work fields.  It was 
noted that the Veteran had sustained several injuries during the 
actual seizures and that he has chronic edema in his lower 
extremities.  The Veteran reported that he could not be left 
alone because he feared for his safety.  The examiner opined that 
"it would seem very likely that the seizures had a moderate to 
severe impact on his employability."  

Based on the foregoing, the issue of a TDIU has been raised by 
the evidence of record in this case, and it must be included in 
the adjudication of the Veteran's claim for a balance disorder as 
secondary to the service-connected seizure disorder.  Upon 
remand, the RO/AMC should conduct all appropriate development, to 
include providing the Veteran with VCAA- compliant notice as to a 
TDIU, obtaining any pertinent outstanding medical records (as 
outlined below), and obtaining a VA examination or opinion as to 
the effect of such disability on his employability, if deemed 
necessary.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA-compliant 
notice regarding his claim for a TDIU.

2. Pursuant to the January 2009 VA Form 21-
4142 (already of record), obtain copies of 
all treatment records from the [redacted] 
[redacted], located at [redacted] 
[redacted], MO 65712. 

3. After obtaining the necessary 
authorization from the Veteran, obtain copies 
of all treatment records from the Freeman 
Hospital in Joplin, Missouri.  

4. After the above development is complete, 
schedule a VA examination to assess the 
nature and severity of the Veteran's balance 
disorder due to the service-connected 
seizure disorder.  The examiner is asked to 
provide the following opinion:

a. With regard to the balance disorder, the 
examiner is to provide an opinion as to 
whether manifestations of the balance 
disorder include dizziness alone or dizziness 
in addition to staggering. 

b. With regard to employability, the examiner 
is to provide an opinion concerning the 
impact of the Veteran's service-connected 
seizure disability (and any related balance 
disability) on his ability to work at any 
occupation for which he may be otherwise 
qualified.  

As was noted above, in light of the Veteran's 
apparent inability to travel due to his 
physical condition, all reasonable 
accommodations, to include those 
suggested above, should be made to enable 
completion of the development sought.  If the 
development sought cannot be completed, the 
RO should provide for the record an 
explanation of the efforts that were made and 
why no further accommodation is feasible. 

5. Readjudicate the claims for a total rating 
based upon individual unemployability due to 
service- connected disability and a separate 
rating for a balance disorder secondary to 
the service-connected seizure disorder. 

6. With respect to the claim for TDIU, after 
all development has been conducted, refer the 
claim to the appropriate department officials 
under 38 C.F.R. § 4.16(b) for extraschedular 
consideration.  

7. If the claims remain denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all evidence associated with the 
claims file since the last statement of the 
case, as well as all relevant law.  An 
appropriate period of time should be allowed 
for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


